           Case 1:20-cv-00675-KBJ Document 3 Filed 03/09/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 AMERICAN FEDERATION OF LABOR AND
 CONGRESS OF INDUSTRIAL
 ORGANIZATIONS,

               Plaintiff,

 v.                                                          Civil Case No. 20-cv-00675-KBJ

 NATIONAL LABOR RELATIONS BOARD,

                Defendant.



              PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

        Pursuant to Federal Rule of Civil Procedure 65(a) and Local Rule 65.1, Plaintiff

American Federation of Labor and Congress of Industrial Organizations (“AFL-CIO”) moves for

a preliminary injunction enjoining the National Labor Relations Board (“NLRB”) from enforcing

its final rule, Representation – Case Procedures, 84 Fed. Reg. 69,524 (Dec. 18, 2019) (hereafter,

the “2019 election rule”). Pursuant to Local Rule 65.1(d), Plaintiff requests a hearing no later

than 21 days after the filing of this motion, as the final rule that is the subject of this motion is

scheduled to take effect on April 16, 2020.

        In support thereof, Plaintiff AFL-CIO states as follows:

        1. As described in detail in the accompanying Memorandum in Support of Plaintiff’s

Motion for a Preliminary Injunction, Plaintiff meets each of the four factors required for a

preliminary injunction to issue: (a) a substantial likelihood of success on the merits;

(b) irreparable harm to the Plaintiff; (c) no substantial harm to Defendant; and (d) the public




                                                   1
           Case 1:20-cv-00675-KBJ Document 3 Filed 03/09/20 Page 2 of 4




interest favors an injunction. See Davis v. PBGC, 571 F.3d 1288, 1291 (D.C. Cir. 2009) (setting

forth preliminary injunction factors).

       2. Plaintiff is likely to succeed on the merits for three separate reasons: (a) the NLRB

violated the Administrative Procedure Act (APA), 5 U.S.C. § 500 et seq., by issuing the 2019

election rule without the required notice and comment; (b) the rule is arbitrary and capricious;

and (c) the rule is inconsistent with the National Labor Relations Act, as amended, 29 U.S.C.

§ 151 et seq.

       3. The NLRB was required by the APA to provide notice and an opportunity for

comment before issuing the 2019 election rule because the rule has significant substantive effects

on the parties regulated by the rule and, therefore, does not fall within the narrow exception for

“rules of agency organization, procedure, or practice.” 5 U.S.C. § 553. Specifically, the rule

alters the standard a party must meet to obtain an election under the NLRA, provides parties with

a right to an opinion on the status of individual employees before an election, changes the critical

campaign period before the election, delays the petitioning party’s access to a voter eligibility

list, amends the eligibility rule for who may serve as an election observer, and deprives the party

who wins an election of the right to immediate certification of that election result.

       4. If the Court agrees with Plaintiff that the NLRB was required by the APA to engage in

notice-and-comment rulemaking before issuing the 2019 election rule, that finding is sufficient

to show a likelihood of success on the merits, and the Court need not reach the additional reasons

Plaintiff is likely to succeed on the merits.

       5. That said, Plaintiff is also likely to succeed on the merits on the basis that the 2019

election rule is arbitrary and capricious under the APA, 5 U.S.C. § 706(2)(A). The rule is

arbitrary and capricious because, inter alia, the NLRB in 2017 issued a Request for Information



                                                  2
           Case 1:20-cv-00675-KBJ Document 3 Filed 03/09/20 Page 3 of 4




about the functioning of the current election rule, received 7,000 public comments in return, and

then refused to consider the comments it solicited when issuing the 2019 election rule.

        6. Finally, Plaintiff is likely to succeed on the merits because the rule is, in several

respects, contrary to the NLRA and thus the NLRB has acted in excess of its statutory authority

in violation of the APA. 5 U.S.C. § 706(2)(C). The 2019 election rule substitutes Congress’

judgment, expressed in the text of the NLRA, that any stay of a regional director’s actions with

respect to representation proceedings must be considered on a case-by-case basis, with a series of

categorical stays that are triggered regardless of whether the facts of the particular case justify a

stay.

        7. Plaintiff will suffer irreparable harm if the 2019 election rule takes effect because the

time between when AFL-CIO affiliated unions file election petitions and the elections that

follow will be extended as a result of the rule, putting a halt to employees’ organizing

momentum and making it less likely that employees will obtain union representation in those

elections. Moreover, in those instances where employees do vote in favor of union

representation, the rule will delay the counting of ballots and the certification of results, thereby

postponing the commencement of collective bargaining and, in some cases, preventing the union

from achieving a collective bargaining agreement at all.

        8. Enjoining the 2019 election rule will cause no substantial harm to the NLRB because a

preliminary injunction will simply require the NLRB to continue to apply its current election rule

during the pendency of this litigation. In promulgating the 2019 election rule, the Board did not

claim that the current election rule is causing substantial harm, instead casting the new rule as

containing only “refinements that the Board believes will further clarify and improve

representation case procedures.” 84 Fed. Reg. at 69,524.



                                                   3
          Case 1:20-cv-00675-KBJ Document 3 Filed 03/09/20 Page 4 of 4




       9. The public interest weighs strongly in favor of injunctive relief in this case because

the NLRB, by issuing the 2019 election rule without following the required notice-and-comment

procedure, has prevented the public from providing input into the rulemaking process in

contradiction to the basic policy of the APA.

       WHEREFORE, Plaintiff AFL-CIO respectfully requests that this Court grant its motion

for a preliminary injunction.



Dated: March 9, 2020                            Respectfully Submitted,

                                                /s/ Leon Dayan_____________
                                                Leon Dayan (D.C. Bar No. 444144)
                                                Bredhoff & Kaiser, P.L.L.C.
                                                805 15th Street, NW, Ste. 1000
                                                Washington, D.C. 20005
                                                Phone: (202)-842-2600
                                                E-mail: ldayan@bredhoff.com

                                                James B. Coppess (D.C. Bar No. 347427)
                                                Matthew J. Ginsburg (D.C. Bar No. 1001159)
                                                 (application for admission pending)
                                                Maneesh Sharma (D.C. Bar No. 1033407)
                                                 (application for admission pending)
                                                AFL-CIO Legal Department
                                                815 16th Street, NW
                                                Washington, DC 20006
                                                Phone: (202)-637-5337
                                                E-mail: mginsburg@aflcio.org

                                                Counsel for Plaintiffs




                                                   4
